
	
		IB
		Union Calendar No. 386
		112th CONGRESS
		2d Session
		H. R. 3100
		[Report No.
		  112–538]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			October 5, 2011
			Mr. Canseco (for
			 himself, Mr. Smith of Texas,
			 Mr. Cuellar, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			June 18, 2012
			Additional sponsors: Mr.
			 Doggett and Mr.
			 Sessions
		
		
			June 18, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on October 5, 2011
		
		
			
		
		A BILL
		To authorize the Secretary of the Interior
		  to expand the boundary of the San Antonio Missions National Historical Park, to
		  conduct a study of potential land acquisitions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Antonio Missions National
			 Historical Park Boundary Expansion Act.
		2.FindingsCongress finds that—
			(1)the San Antonio Missions
			 National Historical Park is important to understanding the history and
			 development of the City of San Antonio, Bexar County, the State of Texas, and
			 the United States;
			(2)understanding the
			 connection between the San Antonio River and the San Antonio Missions is
			 critical to understanding mission life in colonial Texas; and
			(3)the San Antonio Missions
			 National Historical Park enjoys the strong support of the City of San Antonio,
			 Bexar County, and their citizens and businesses.
			3.Boundary
			 expansionSection 201(a) of
			 Public Law 95–629 (16 U.S.C. 410ee(a)) is amended—
			(1)by striking In
			 order and inserting (1) In order;
			(2)by striking The
			 park shall also and inserting:
				
					(2)The park shall
				also
					;
			(3)by striking After
			 advising the and inserting:
				
					(5)After advising
				the
					;
				and
			(4)by inserting after
			 paragraph (2) (as so designated by paragraph (2) above) the following:
				
					(3)The boundary of the park
				is further modified to include approximately 151 acres, as depicted on the map
				titled San Antonio Missions National Historical Park Proposed Boundary
				Addition 2009, numbered 472/468,027, and dated November 2009. The map
				shall be on file and available for inspection in the appropriate offices of the
				National Park Service, U.S. Department of the Interior.
					(4)The Secretary may not
				acquire by condemnation any land or interest in land within the boundaries of
				the park. The Secretary is authorized to acquire land and interests in land
				that are within the boundaries of the park pursuant to paragraph (3) by
				donation only. No private property or non-Federal public property shall be
				included within the boundaries of the park without the written consent of the
				owner of such property. Nothing in this Act, the establishment of park, or the
				management plan of the park shall be construed create buffer zones outside of
				the park. That an activity or use can be seen or heard from within the park
				shall not preclude the conduct of that activity or use outside the
				park.
					.
			
	
		June 18, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
